— Appeal from a decision of the Workmen’s Compensation Board, filed July 7, 1975. Claimant was a student trainee in the Manpower Development Program of the New York State Department of Labor learning to operate a milling machine under instruction provided by employees of the Rochambeau School. While on school premises in the course of his training, he sustained an injury to his left index finger resulting in its partial amputation. The board has denied claimant benefits holding he was a student and not an employee at the school. Although the record contains proof that claimant received a weekly check in the amount of $71, it is clear that this sum was merely a training allowance paid by the Unemployment Insurance Division of the New York State Department of Labor. There is no evidence that he produced anything for or was employed by the Rochambeau School. Accordingly, since the determination is one of fact which is supported by substantial evidence, the decision of the board must be affirmed (Matter of Worth v Hubbell Lbr. Corp., 29 AD2d 1025). Decision affirmed, without costs. Koreman, P. J., Sweeney, Kane, Larkin and Herlihy, JJ., concur.